 J & W COAL COMPANY393J & W CoalCompany IandUnited Mine Workers of America(Ind.).Case No. 10-RC-4667.March 19, 1962THIRD SUPPLEMENTAL DECISION, ORDER, ANDFOURTH DIRECTION OF ELECTIONOn December 4, 1961, the Board issued a Second Supplemental Deci-sion, Order, and Third Direction of Election 2 in the above-entitledproceeding.Thereafter, on December 14, 1961, New Laxton CoalCompany, herein referred to as New Laxton, filed a motion to dismissthe petition on the ground that it no longer operates the mine atClinchmore, Tennessee, in which the election had been directed, butsaid mine is now operated by J & W Coal Company, herein referred toas J & W. On January 30, 1962, the Board issued a notice to showcause why the name of the Employer herein should not be amendedby substituting the name "J & W Coal Company" in place and steadof the name "New Laxton Coal Company," and why an electionshould not be held among the employees in the appropriate unit.Although all the parties were served with the notice to show cause,only J & W has responded thereto. In its response, filed on Febru-ary 16, 1962, J & W maintained that, before an election was heldamong its employees, a new showing of interest by the Petitionershould be required, and a new hearing should be held to determinewhether a question concerning representation exists among theseemployees.As the Petitioner, however, has already made an ade-quate showing of interest, as we have determined in this proceedingthat a question concerning representation exists, and as the comple-ment of employees in the bargaining unit remains substantially un-changed, we find no merit in these contentions.In addition, the Board has been administratively advised as follows :New Laxton ceased operations at the Clinchmore mine on Novem-ber 13, 1961, at which time J & W assumed its operation. All 25 em-ployees of J & W were formerly employed by New Laxton. Thearrangements which J & W has with Round Mountain Coal Companyand New River Coal Company for the rental of equipment and saleof coal are the same as those which New Laxton had when it wasoperating the mine.On the basis of the foregoing, and for the reasons stated in ourearlier decision, we find that J & W has, in fact, replaced New Laxtonas the employer of the employees here involved.Accordingly, on thebasis of the entire record, we shall order that the name of J & W besubstituted for the name of New Laxton as the Employer herein and'The name of the Employer,previously designated as C & P Coal Company and asNew Laxton Coal Company,appears as amended in accordance with our decision herein.2134 NLRB 927, as amended December 29, 1961136 NLRB No. 3-1. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an election be held among the employees in the appropriate unit.The motion of New Laxton to dismiss the petition is therefore herebydenied.ORDERIT ISHEREBY ORDEREDthat the name "J & W Coal Company" be, andthe same hereby is, substituted in place and stead of the name "NewLaxton Coal Company" as the Employer in the proceeding herein, andthat an election be held among the employees in the appropriate. unit 9[Text of Fourth Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I would not issue this Fourth Direction of Election. I would dis-miss the petition for the reasons set forth in the Second SupplementalDecision in this case-reasons which are not applicable to J & W CoalCompany.S The appropriate unit was described as follows in our Supplemental'Decision, Orderand Direction of Election,130 NLRB910, 911:"All employees at the Employer's Clinch-more, Tennessee,coal mine, excluding office clerical employees,engineering and technicalemployees,professional employees,guards, foremen, and all supervisors as defined in theAct."Food Haulers,Inc.andDistrict 50, United Mine Workers ofAmerica, PetitionerFood Haulers, Inc.andJohn J. Uanis, PetitionerandLocalUnion 863, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 22-RC-1078 and 02-RD-85.March 19, 1962DECISION AND ORDERUpon petitions duly filed and consolidated, a hearing was heldbefore Richard W. Coleman, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error. and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act for the following reasons:i The Petitioner in Case No. 22-RD-85 assertsthat the Unionis no longer the recog-nized bargaining representative of the employees in the unit as defined in Section 9(a) ofthe Act.13,6 NLRB No. 366.